        Case 6:19-mj-00083-JDP Document 13 Filed 08/31/20 Page 1 of 2

 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:19-mj-0083-JDP
12                      Plaintiff,
13              v.                                    MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    DEREK LANCE BYERS,
16                      Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice. Assistant Federal Defender Benjamin A. Gerson has

21   provided the government with documentation indicating Mr. Byers passed away on July 1, 2020.

22          .

23

24          Dated: August 31, 2020                        /S/ Sean O. Anderson
                                                          Sean O. Anderson
25                                                        Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1
        Case 6:19-mj-00083-JDP Document 13 Filed 08/31/20 Page 2 of 2

 1

 2                                          ORDER
 3            Upon application of the United States, good cause having been shown therefor, it is
 4   hereby ordered that the above-referenced matter, United States v. Byers, 6:19-mj-0083-JDP, be

 5   dismissed, without prejudice, in the interest of justice.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      August 31, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
